 

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of

)
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.  3:19-MJ-00203-DMS
)
)

A dark gray AT&T Flip Phone CURRENTLY LOCATED
IN the Anchorage ATF Vault identified as Property Item:
000006

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of ALASKA

 

(identify the person or describe the property to be searched and give its location):

A dark gray AT&T Flip Phone CURRENTLY LOCATED IN the Anchorage ATF Vault identified as Property Item: 000006

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See attachment B.

YOU ARE COMMANDED to execute this warrant on or before M Qa ZY , 20 / G (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. (lat any time in the day or nigh? becatige good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to The Honorable Deborah M. Smith
(United States Magistrate Judge)

 

) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer gxeouting,this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate bag Ges OMe pe

i letespecific date of
3 ei

O for days (not to exceed 30) 1 until, the’ tas ;
wed Judge's signature
ee
sergh M. Smith, United States Magistrate Judge

s stTY Bt &
fe\aites
a , ‘ di A Printed name and title
ane ha van 3)

Case 3:19-mj-00203-DMS"™ sCuiriom iled 09/09/19 Page 1 of 2

 

     

   

    

Date and time issued:

    
  

    
  

 

City and state: Anchorage, Alaska

 
 

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3:19-MJ-00203-DMS 5/14/2019 9:46 am Discovered to Defendant via AUSA Office

 

 

 

Inventory made in the presence of :
Anchorage Police Department (APD), Computer Crimes Technician Brandon Hunter

 

Inventory of the property taken and name of any person(s) seized:

Item #6 - "ATT Flip Phone" Data Extraction Report, assigned APD Evidence Tag: renee fy

ni) |

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date: ah An . > a

Feechting officer’s signature
SA L440) feeb eou/

Printed name and title

  

 

 

 

 

 
